ELECTRONIC RECORD




COA#       05-13-01112-CR                        OFFENSE:       22.021


           Cruz Franco Martinez v. The State
STYLE:     ofTexas                               COUNTY:        Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT:   Criminal District Court No. 4


DATE: 11/25/2014                   Publish: NO   TC CASE #:     F-1263640-K




                         IN THE COURT OF CRIMINAL APPEALS


          Cruz Franco Martinez v. The State of
                                                                                Ifc2¥-/V
STYLE:    Texas                                      CCA#:

         APPBLLAHT^                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          ft-fuH £</                                 JUDGE:

DATE:     /4p»',} / <T          2<V5^                SIGNED:                            PC:

JUDGE:    Pc                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD